599 N.W.2d 100 (1999)
Clifford Joseph TERRY, Clifford Terry, and Addie Terry, Plaintiffs-Appellees,
v.
Doretha L. AFFUM, Brenda Joseph, John Doe, and Jane Doe, Defendants-Appellants.
Docket Nos. 114097, 114098, COA Nos. 210862, 213582.
Supreme Court of Michigan.
June 22, 1999.
On order of the Court, the application for leave to appeal from the January 22, 1999 decision of the Court of Appeals is considered and, in lieu of granting leave to appeal, the Court of Appeals analysis that M.C.L. § 722.26c; MSA 25.312(6c) is limited to third-party actions for custody and does not confer standing upon third parties to seek visitation is AFFIRMED. The result reached by the Court of Appeals however is VACATED. In "appropriate cases," visitation may be awarded to a third party, not based on the third party's standing to seek visitation, but on a circuit court's determination of the child's best interests. See M.C.L. § 722.27(1)(b); MSA 25.312(7)(1)(b); Bowie v. Arder, 441 Mich. 23, 48-49, 490 N.W.2d 568 (1992); Ruppel v. Lesner, 421 Mich. 559, 565-566, 364 N.W.2d 665 (1984); Sirovey v. Campbell, 223 Mich.App. 59, 565 N.W.2d 857 (1997). The case is accordingly REMANDED to the Court of Appeals for consideration of whether this case is such *101 an appropriate case. If the Court of Appeals determines this was such a case, it shall then address the remaining issues raised in that court but not addressed in its opinion.
We do not retain jurisdiction.